Citation Nr: 1413989	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-47 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the denial of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, was proper.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  The appellant is his adult daughter.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the appellant testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.


FINDINGS OF FACT

1.  In an October 2009 rating decision, the Veteran was found permanently and totally disabled due to service-connected disabilities, retroactively effective as of May 27, 2009.

2.  In February 2008, the appellant reached her 26th birthday.


CONCLUSION OF LAW

The criteria are not met for DEA benefits under Chapter 35, Title 38, of the U.S. Code.  38 U.S.C.A. §§ 350, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify the claimant of what they must do to substantiate their claim, including apprising them of their and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

But this case does not involve a claim for benefits under 38 U.S.C.A., Chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A., Chapter 35, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a Chapter 51 claim for benefits).  Similarly, since this is a matter under Chapter 35, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.


Nevertheless, the Veteran was duly apprised of the information and evidence needed to establish her entitlement to benefits under Chapter 35 and given opportunity to present evidence and argument as to why she is entitled to these benefits.  This occurred in the notice of the decision itself, in the statement of the case (SOC) provided in June 2010, and during her February 2012 hearing before the Board.  Hence, she has had opportunity to be heard on this matter.

II. Analysis

The appellant asserts that, although she reached the age of 26 prior to the Veteran being found permanently and totally disabled due to service-connected disabilities, she should still be able to obtain educational assistance benefits as his legal dependent.  Her argument is that delays in her father's claims being processed resulted in his being found permanently and totally disabled after her 26th birthday, and without those delays she would have been younger than 26 and therefore eligible for these DEA benefits.  She believes the delays therefore warrant an exception in her situation, such as an extension of the delimiting age.

The record indicates that, in an October 2009 rating decision, the Veteran was found totally and permanently disabled due to service-connected disabilities, retroactively effective from May 27, 2009.  In that same decision he resultantly also was declared eligible for DEA.

Consequently, in November 2009, since his daughter, the appellant filed an application for DEA benefits.  She stated that as her father had just become eligible, so she wanted an extension to allow for benefits despite her age.  She listed her date of birth as February [redacted], 1982.


In December 2009, the RO denied her claim after finding that the eligibility criteria for DEA benefits had not been met.  Specifically, the RO determined that the effective date of the Veteran's permanent and total disability needed to have been prior to his appellant-daughter's 26th birthday.  See 38 C.F.R. § 21.3040(c) (2013).

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met:  (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2013).

Eligibility for Chapter 35 benefits requires that the appellant must not reach her 26th birthday on or before the Veteran's death occurred or on or before when the Veteran was declared permanently and totally disabled due to service-connected disability.  38 C.F.R. § 21.3040(c). 

The Board has carefully reviewed the record, and it is undisputed that the appellant reached her 26th birthday in February 2008, so clearly prior to the date the Veteran was found permanently and totally disabled due to service-connected disabilities.  Accordingly, the appellant simply is ineligible for Chapter 35 educational assistance and the claim must be denied.

In addition, she has not shown, nor is the Board aware of any basis to exempt her from application of this regulation.  For example, under 38 C.F.R. § 21.3041(a), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  The basic ending date for educational assistance is the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

There are certain cases where extensions may be made to ending dates for educational assistance.  If an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date.  VA cannot grant an extension beyond age 31 to those children whose period of eligibility ending date are subject to an age limitation.  If an eligible child's period of eligibility ending date occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility (and the extension may be made beyond age 31).  38 C.F.R. § 21.3041(g).

Here, though, none of the exceptions are applicable because the principle requirement of them is that the child is already eligible for DEA and simply needs an extension of the benefits.  This appellant admittedly already had reached the age of 26 prior to when the Veteran was declared permanently and totally disabled, therefore she was never an eligible child and consequently ineligible for benefits or an extension of benefits.

In addition, the Board is mindful of her argument regarding the delays in her father's claims being processed; during her hearing she cited the local and national representative's ineptitude in processing her father's claims to completion as the reason there was inordinate delay and her not meeting the maximum age requirement.  However, there simply is no evidence the Veteran would have been declared permanently and totally disabled earlier had there not been delays.  While the appellant stated during her hearing that she believed the Veteran's symptoms had been the same several years prior to his being declared permanently and totally disabled, this is a question of effective date of his permanent and total disability rating, which is not an issue before the Board on appeal.


In summary, the appellant turned 26 years old prior to the effective date of the Veteran's permanent and total disability due to service-connected disabilities, and no exception to toll the basic beginning date for eligibility for educational assistance is applicable.  While the Board is certainly very sympathetic to her situation, it is bound by the law and has no authority to grant benefits on any other equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); 38 C.F.R. § 21.3041 ; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101 (2013).  Therefore, the Board must find that the appellant is simply ineligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

The denial of DEA benefits under Chapter 35, Title 38, of the U.S. Code, was proper.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


